[Cite as State v. Evans, 2022-Ohio-1882.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ADAMS COUNTY


State of Ohio,                              :    Case No. 21CA1148

        Plaintiff-Appellee,                 :

        v.                                  :    DECISION AND
                                                 JUDGMENT ENTRY
Phillip Evans,                              :

     Defendant-Appellant.       :     RELEASED 5/27/2022
______________________________________________________________________
                            APPEARANCES:

Brian T. Goldberg, Cincinnati, Ohio, for appellant.

David Kelley, Adams County Prosecutor, West Union, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     Phillip Evans appeals his conviction for abduction and for his sole

assignment of error contends that his sentence must be set aside because the trial court

did not provide proper post-release control notifications at the sentencing hearing or in

the judgment of conviction. Evans argues that under the post-release control statute, the

court should have notified him that he was subject to a period of post-release control for

a period of “up to three years, but not less than one year.” Instead, the court notified him

that post-release control was for “Three (3) years.” The state agrees and requests that

we remand the proceedings for resentencing on the limited matter of post-release control.

        {¶2}     Our review of the sentencing hearing transcript and the judgment of

conviction finds that the trial court erred in its post-release control notification at the

hearing and in the judgment of conviction. We sustain Evans’s sole assignment of error
Adams App. No. 21CA1148                                                                     2


and remand the matter to the trial court for re-sentencing to provide the proper post-

release control notification.

                                I. PROCEDURAL HISTORY

       {¶3}   In September 2021, Evans was indicted on one count of felonious assault

in violation of R.C. 2903.11(A)(1), a second-degree felony. Pursuant to a stipulated plea

agreement, Evans pleaded guilty to an amended charge of abduction in violation of R.C.

2905.02(A)(2), a third-degree felony, and agreed to serve 18 months in prison, plus an

additional 1,410 days in prison as a sanction for committing a felony while on post-release

control, to be served consecutively.

       {¶4}   At the sentencing hearing the trial court notified Evans that he would be

subject to a period of post-release control of three years. The judgment of conviction also

contains the following notification: “The Court has further notified the defendant that post

release control is Mandatory in this case for Three (3) years.”

                                II. ASSIGNMENT OF ERROR

       {¶5}   Evans assigns the following error for our review:

       I.     The sentence must be set aside because the trial court did not
              provide proper post-release control notifications at sentencing
              making the sentence voidable.

                                 III. LAW AND ANALYSIS

       {¶6}   In his sole assignment of error, Evans asserts that the trial court erred when

it provided notification of his post-release control period. The trial court notified him that

the period of post-release control was a three-year period, when it should have notified

him that it was up to three years, but not less than one year. The state agrees and asks

us to remand for resentencing on the post-release control period.
Adams App. No. 21CA1148                                                                       3


       {¶7}   Evans was convicted of abduction in violation of R.C. 2905.02(A)(2), a third-

degree felony. Under the relevant post-release control provision, R.C. 2967.28(B)(4),

Evans was subject to post-release control for a period of “up to three years, but not less

than one year.” The trial court erred in its notification of post-release control at the hearing

and in the judgment of conviction when it notified Evans that his period of post-release

control was three years. Thus, the error cannot be corrected with a nunc pro tunc entry

and must be remanded for resentencing. See State v. Beasley, 153 Ohio St.3d 497,

2018-Ohio-493, 108 N.E.3d 1028, ¶ 260-262 (where both the sentencing hearing and the

entry omitted proper sentencing findings, the matter must be remanded for resentencing

and cannot be corrected with a nunc pro tunc entry); State v. Harper, 160 Ohio St.3d 480,

2020-Ohio-2913, 159 N.E.3d 248, ¶ 42 (“When the sentencing court has jurisdiction to

act, sentencing errors in the imposition of postrelease control render the sentence

voidable, not void, and the sentence may be set aside if successfully challenged on direct

appeal.”).

       {¶8}       Accordingly, we sustain Evans’s sole assignment of error, reverse the trial

court’s judgment, and remand for resentencing for proper notification of the post-release

control period.

                                 JUDGMENT REVERSED AND CAUSE REMANDED FOR
                                                             RESENTENCING.
Adams App. No. 21CA1148                                                                   4


                                   JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS REVERSED AND CAUSE REMANDED and
that appellee shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court directing the ADAMS
COUNTY COMMON PLEAS COURT to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the Appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.